Michigan Supreme Court
                                                                                             Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                                          MAKOWSKI v GOVERNOR

       Docket No. 146867. Argued December 11, 2013 (Calendar No. 4). Decided June 3, 2014.

               Matthew Makowski filed an action in the Court of Claims against the Governor and the
       Secretary of State, seeking a declaratory judgment and injunctive relief to reverse then Governor
       Jennifer Granholm’s decision to revoke her commutation of plaintiff’s nonparolable life sentence
       that had been imposed for his first-degree murder and armed robbery convictions. The Governor
       had signed the commutation on December 22, 2010, after which it was signed by the Secretary of
       State and affixed with the Great Seal; however, four days later, the Governor decided to revoke
       the commutation order, and all copies of the commutation certificate were destroyed. Plaintiff
       alleged that the commutation was final when it was signed, sealed, and delivered to the
       Department of Corrections, and argued that the Governor lacked the authority to revoke a
       completed commutation. The court, Richard D. Ball, J., granted defendants’ motion for
       summary disposition, concluding that it lacked jurisdiction to review the governor’s exercise of
       discretion over commutation decisions. Plaintiff appealed. The Court of Appeals, O’CONNELL,
       P.J., and CAVANAGH and DONOFRIO, JJ., affirmed, holding that the Governor’s exercise of the
       commutation power presented a nonjusticiable political question. 299 Mich App 166 (2012).
       The Supreme Court granted plaintiff’s application for leave to appeal. 494 Mich 876 (2013).

            In an opinion by Justice CAVANAGH, joined by Chief Justice YOUNG and Justices
       MARKMAN, KELLY, AND VIVIANO, the Supreme Court held:

                The interpretation and exercise of the Governor’s powers under Const 1963, art 5, § 14
       were justiciable questions properly before this Court. The Constitution did not give the
       Governor the power to revoke a validly granted commutation. A commutation is complete when
       it is signed by the Governor and the Secretary of State and affixed with the Great Seal. Because
       the Governor signed plaintiff’s commutation and delivered it to the Secretary of State, where it
       was signed and affixed with the Great Seal, plaintiff was granted an irrevocable commutation of
       his sentence.

              1. The case did not present a nonjusticiable political question. First, while the
       Constitution grants the Governor absolute discretion regarding whether to grant or deny a
       commutation, the Constitution also restricts the procedure of a commutation to that which is
       provided by law. Accordingly, the procedure of a commutation, including its finality, is not
       wholly committed by the text of the Constitution to the Governor. Second, resolution of the
       question presented did not demand that the Court move beyond areas of judicial expertise
because the case rested on legal questions of constitutional interpretation and the vesting of
rights, which are judicial in nature and did not involve determining whether the Governor had
exercised sound judgment. Third, there were no prudential considerations that prevented the
Court from resolving the issue, given that determining the extent of the Governor’s powers was a
matter of constitutional law rather than political discretion.

        2. Reviewing the Governor’s exercise of the commutation power to determine its
constitutionality did not violate separation-of-powers principles because determining the extent
of the Governor’s powers was not an exercise of the whole power of commutation.

        3. Plaintiff’s sentence was commuted after the commutation had been signed by the
Governor, signed by the Secretary of State, and affixed with the Great Seal because the Governor
clearly intended to commute the sentence and the last act required of the executive had been
completed.

        4. The Constitution did not grant the Governor the power to revoke a commutation. The
fact that Const 1963, art 5, § 14 specifically provides that the Governor may grant a commutation
implies that the Governor’s power is limited only to that ability, and to interpret this power as
implicitly providing the power to revoke would not give the Constitution the sense most obvious
to the common understanding because to revoke is the opposite of to grant. Further, the
existence of the power to grant a conditional commutation implies that a commutation that is not
expressly subject to conditions may not be revoked. Moreover, the Governor’s attempt to revoke
plaintiff’s commutation impermissibly impinged on the powers of the parole board because once
plaintiff’s sentence was commuted, he was under the parole board’s jurisdiction. Also, should
the Governor have the power to revoke a commutation, it is not clear at what point that power
would cease. The purpose sought to be accomplished by the pardon power did not counsel a
different result.

        Court of Appeals judgment reversed; Department of Corrections ordered to reinstate
plaintiff’s sentence as a parolable life sentence; plaintiff remanded to the jurisdiction of the
parole board.

       Justice ZAHRA, concurring, wrote separately because he would have adhered to the
analysis in Marbury v Madison, 5 US (1 Cranch) 137 (1803), which stated that a power has been
exercised when the last act required from the person possessing the power has been performed,
to conclude that the commutation became final when the Governor signed it rather than when the
ministerial duty of affixing the Great Seal was completed by the Secretary of State.

        Justice MCCORMACK took no part in the decision because of her prior involvement in the
case.




                                   ©2014 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan




Opinion
                                                      Chief Justice:          Justices:
                                                      Robert P. Young, Jr. Michael F. Cavanagh
                                                                           Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano

                                                                       FILED June 3, 2014


                            STATE OF MICHIGAN

                                     SUPREME COURT


 MATTHEW MAKOWSKI,

              Plaintiff-Appellant,

 v                                                             No. 146867

 GOVERNOR and SECRETARY OF
 STATE,

              Defendants-Appellees.



 BEFORE THE ENTIRE BENCH

 CAVANAGH, J.
       This case requires us to consider the extent to which the Governor’s exercise of

 the pardon powers conferred by Const 1963, art 5, § 14 is justiciable; whether our review

 of the pardon powers offends the separation-of-powers doctrine; whether the

 commutation of plaintiff’s sentence was complete; and whether Const 1963, art 5, § 14

 grants the Governor the power to revoke a commutation. We hold that the extent of the

 Governor’s pardon powers is a justiciable question and our review does not violate the
separation-of-powers doctrine. We also hold that the Michigan Constitution does not

grant the Governor the power to revoke a valid commutation, and that plaintiff’s

commutation was valid and irrevocable when it was signed by the Governor and the

Secretary of State and affixed with the Great Seal. Accordingly, we reverse the judgment

of the Court of Appeals, order the Department of Corrections to reinstate plaintiff’s

sentence to a parolable life sentence, and remand plaintiff to the jurisdiction of the parole

board.

                        I. FACTS AND PROCEDURAL HISTORY

         In 1988, plaintiff was a manager at a Dearborn health club. Plaintiff gave cash to

one of his employees to act as a courier and sent the courier to a bank to obtain a money

order. Plaintiff then conspired with a second employee and that employee’s roommate to

have the roommate rob the courier en route to the bank. During the attempted robbery,

the courier fought back and the roommate stabbed the courier, resulting in the courier’s

death. Plaintiff was charged with and convicted of first-degree felony murder and armed

robbery and sentenced to life in prison without the possibility of parole.

         Plaintiff was a model prisoner, receiving only two minor misconduct tickets while

in prison. In January 2010, plaintiff filed an application for commutation. Plaintiff’s

application was considered by the parole board, which recommended that the case

proceed to a public hearing. The parole board sent notice of the hearing to the Wayne

County Prosecutor and to the successor Wayne County Circuit Judge. Notice was not

sent to the victim’s family because the family members failed to register as victims as

required for notice under the Crime Victim’s Rights Act. See MCL 780.769. A hearing




                                             2
was scheduled for October 21, 2010, and the Michigan Department of Corrections posted

public notice of the hearing on its website in early October. At the hearing, neither the

prosecutor nor the victim’s family appeared or opposed commutation. Following the

hearing, the parole board sent the commutation application to then Governor Jennifer

Granholm with a favorable recommendation.

      On December 22, 2010, the Governor signed the commutation. The Governor’s

office sent the signed commutation to the Secretary of State, who affixed the Great Seal

and autopenned the Secretary of State’s signature to the commutation. At 1:52 p.m., the

Governor’s deputy legal counsel sent an e-mail to several state officials announcing that

“[t]he Governor has approved the commutation request of [plaintiff].” Early December

23, 2010, the Governor’s legal counsel received a call from a lawyer representing the

victim’s family, who expressed the family’s opposition to the commutation and the

family’s unhappiness with the lack of notice.

      On December 27, 2010, the Governor’s deputy legal counsel delivered a letter

from the Governor to the parole board chair officially directing the chair to halt all

commutation proceedings and indicating that the Governor intended to revoke the

commutation. The Governor’s deputy legal counsel obtained and destroyed all copies of

the certificate of commutation. On December 31, 2010, Governor Granholm left office

and on January 1, 2011, newly elected Governor Rick Snyder assumed office. On March

25, 2011, the parole board reconsidered plaintiff’s commutation, voted against

recommending plaintiff for commutation, and notified the newly elected Governor of its

negative recommendation.       On April 15, 2011, the Governor denied plaintiff’s

commutation.


                                            3
       Plaintiff brought suit on May 19, 2011, alleging that the commutation of his

sentence was final on December 22, 2010, when it was signed, sealed, and delivered to

the Department of Corrections. Plaintiff also alleged that the Governor lacked authority

to revoke a completed commutation and that the revocation increased plaintiff’s sentence

in violation of the Double Jeopardy Clauses and plaintiff’s due process rights. The

parties filed cross-motions for summary disposition, and on November 15, 2011, the trial

court granted the state’s motion for summary disposition, ruling that the court lacked

jurisdiction to consider the issue. Plaintiff appealed, and the Court of Appeals affirmed.

Makowski v Governor, 299 Mich App 166, 168; 829 NW2d 291 (2012). We granted

leave to appeal.

                              II. STANDARD OF REVIEW

       Questions of constitutional and statutory interpretation are reviewed de novo.

Midland Cogeneration Venture Ltd Partnership v Naftaly, 489 Mich 83, 89; 803 NW2d

674 (2011).

                                     III. ANALYSIS

                        A. POLITICAL QUESTION DOCTRINE

       We must first consider whether this case presents a nonjusticiable political

question.     The concept of a nonjusticiable political question was introduced in the

seminal United States Supreme Court case Marbury v Madison, 5 US (1 Cranch) 137; 2 L

Ed 60 (1803). When considering whether the United States Supreme Court had the

power to review the questions posed in Marbury, the Court explained that “[b]y the

constitution of the United States, the president is invested with certain important political



                                             4
powers, in the exercise of which he is to use his own discretion” and “[i]n such cases, . . .

whatever opinion may be entertained of the manner in which executive discretion may be

used, still there exists, and can exist, no power to control that discretion.” Id. at 165-166.

Accordingly, courts may not inquire into how the executive or his officers perform their

duties in which they have discretion. Id. at 170. The Court held that questions that by

their nature are political or that are submitted only to the executive by the Constitution

cannot be reviewed by courts. Id. However, “it is, emphatically, the province and duty

of the judicial department, to say what the law is.” Id. at 177. The Court held that

whether the executive act of granting a commission vested a legal right in the appointee

was a legal question, properly determinable by the courts. Id. at 171.1

       In House Speaker v Governor, 443 Mich 560; 506 NW2d 190 (1993), we

addressed the political-question doctrine and considered whether under Const 1963, art 5,

§ 2 the Governor had the power to transfer all powers and duties from a legislatively

created department of the executive branch responsible for environmental protection to a

gubernatorially created department that had the same purpose. House Speaker, 443 Mich

at 564. One of the arguments in House Speaker, as in this case, was that the Governor’s

exercise of power was not properly reviewable by this Court. Id. We applied a three-part

test to determine whether the question presented was a nonjusticiable political question:

       [1] [d]oes the issue involve resolution of questions committed by the text of
       the Constitution to a coördinate branch of Government? [2] Would
       resolution of the question demand that a court move beyond areas of
1
  Ultimately, Marbury was dismissed for lack of jurisdiction because the case was
brought in the United States Supreme Court, which did not have original jurisdiction to
hear a writ-of-mandamus case. Marbury, 5 US at 175-176.



                                              5
         judicial expertise? [3] Do prudential considerations for maintaining respect
         between the three branches counsel against judicial intervention? [Id. at
         574, citing Goldwater v Carter, 444 US 996, 998; 100 S Ct 553; 62 L Ed
         2d 428 (1979) (brackets and quotation marks omitted).]

         First, we consider whether the issue involves the resolution of questions that the

text of the Constitution commits to a coordinate branch of government. Id. In addressing

this question, the United States Supreme Court has stated that “the courts must, in the

first instance, interpret the text in question and determine whether and to what extent the

issue is textually committed.” Nixon v United States, 506 US 224, 228; 113 S Ct 732;

122 L Ed 2d 1 (1993).          Therefore, we must begin by interpreting the text of the

constitutional provision in question.

         “In interpreting the constitution, this Court has developed two rules of

construction.” Soap & Detergent Ass’n v Natural Resources Comm, 415 Mich 728, 745;

330 NW2d 346 (1982). First, the interpretation should be “the sense most obvious to the

common understanding; the one which reasonable minds, the great mass of people

themselves, would give it.” Id. (citations and quotation marks omitted). Second, in

previous cases we have considered “the circumstances surrounding the adoption of the

constitutional provision and the purpose sought to be accomplished[.]” Id. (citations and

quotation marks omitted).       The Constitution provides that the Governor may grant

commutations “subject to procedures and regulations prescribed by law.” Const 1963, art

5, § 14 (emphasis added).2 Thus, the sense most obvious to the common understanding

2
    Const 1963, art 5, § 14 provides:

               The governor shall have power to grant reprieves, commutations and
         pardons after convictions for all offenses, except cases of impeachment,
         upon such conditions and limitations as he may direct, subject to


                                              6
of article 5, § 14 is that it clearly places a limit on the Governor’s pardon power by

allowing the Legislature to enact laws that determine the necessary procedures and

regulations surrounding commutations.       Therefore, while the Michigan Constitution

provides the Governor the power to grant commutations, the Governor is not given sole

control of the pardon power.

       Next, we consider “the circumstances surrounding the adoption of the

constitutional provision and the purpose sought to be accomplished[.]” House Speaker,

443 Mich at 580. We conclude that the adoption of article 5, § 14 also indicates that the

Governor’s power to grant commutations is limited. The debates in the Constitutional

Convention record, while not determinative, clearly support our interpretation of article 5,

§ 14.3 See House Speaker, 443 Mich at 580-581. The debate surrounding the pardon

power at the 1961 Michigan Constitutional Convention considered two main questions:

whether the Governor should be granted the ability to delegate the power, and whether

the Legislature should be granted the power to limit the pardon process. See 1 Official

Record, Constitutional Convention 1961, 579-585. The Executive Branch Committee

originally proposed that the Governor’s overall duties were too strenuous to require the

Governor to personally handle each individual pardon and commutation. Id. at 579.

Thus, the Committee favored a constitutional provision that allowed the Governor to

       procedures and regulations prescribed by law. He shall inform the
       legislature annually of each reprieve, commutation and pardon granted,
       stating reasons therefor.
3
 As this Court has previously noted, the constitutional convention debates, while not
controlling, “are sometimes illuminating, affording a sense of direction . . . .” House
Speaker, 443 Mich at 581.



                                             7
delegate the pardon duties.     Id.   However, the delegates expressed discomfort with

allowing the Governor to delegate the pardon power, id. at 579-580, and the Hutchinson

Amendment removed the Governor’s ability to do so by inserting the word “exercise”

instead of the word “delegate” when referring to the Governor’s pardon powers, id. at

583.4 The debate makes it clear that the convention delegates were uncomfortable with

anyone other than the chief executive exercising the pardon power. Id. at 579-580.

       The later debate surrounding the Hutchinson Amendment considered whether the

Legislature should have the power to regulate the Governor’s pardon power. Id. at 585-

587. There was support for the concept that the Legislature could control the procedures

for a pardon, but there was concern that the Legislature could make the process so

difficult that the Governor’s power to grant a pardon could be nearly eliminated. Id. at

586-587.     Nevertheless, the limitations on the pardon power were ultimately

incorporated, and the provision was referred to the Committee on Style and Drafting

reading that the pardon power was “subject to regulations provided by law relative to the

manner of applying for pardon.” Id. at 588. After returning to committee, the text of the

pardon power provision was edited to insert the phrase “and procedures” after

“regulations” and to strike “relative to the manner of applying for pardon.” 2 Official

Record, Constitutional Convention 1961, p 2740.           The comments concerning the

introduction of the revised text clarify that the intent of the alteration was to reflect the

4
 The Hutchinson Amendment was not ultimately adopted, and, instead, the provision
was returned to committee in order to better craft the language. 1 Official Record,
Constitutional Convention 1961, pp 586-587. However, a later amendment, the Faxon
Amendment, was adopted that placed the pardon power solely with the Governor. Id. at
587-588.



                                             8
convention’s view that the Legislature could control the procedure, as consistent with the

previous debate. Id. at 2740-2741. Indeed, the vesting of the Legislature with the power

to control the procedures of commutations and pardons is not surprising because we have

long recognized this as a legislative power. See Rich v Chamberlain, 104 Mich 436, 441;

62 NW 584 (1895) (explaining that “the Constitution, in express terms, lodges the

pardoning power with the governor, and with it the co-ordinate branches of government

have nothing to do, except as the legislature may by law provide how applications may be

made . . . .”).   Thus, our interpretation of Const 1963, art 5, § 14 leads us to the

conclusion that the Governor’s power to commute a sentence is limited by those

procedures and regulations that the Legislature enacts.

        Accordingly, the distribution of power between the Legislature and the Governor

regarding commutations creates a legal question that this Court must answer. In Nixon,

the United States Supreme Court held that the process by which the Senate impeaches a

judge is nonjusticiable. However, a key consideration in Nixon’s holding was that the

United States Constitution gives the Senate the “sole” power to try all impeachments.

Nixon held that the use of the word “sole” indicated that the authority resided with the

Senate and nowhere else. Nixon, 506 US at 229. Alternatively, House Speaker relied on

the fact that the Constitution did not place the responsibility for effectuating legislation

protecting natural resources within the “sole control” of the Legislature. House Speaker,

443 Mich at 580 (quotation marks omitted). Whether the Governor had the constitutional

power to create his own department and transfer powers to that department from the

existing legislatively created department did not present a nonjusticiable question and,




                                             9
instead, only required that the Court apply the rules of constitutional interpretation. Id. at

575-576.

       In this case, the fact that the Constitution provides the Legislature the power to

regulate the process by which commutations are granted means that the Governor does

not have “sole control” over the pardon power. The Court of Appeals held that the

Governor’s absolute discretion was not limited by the statutory provisions that set forth

the procedural requirements of commutations.          Makowski, 299 Mich App at 175.

However, the Court of Appeals’ analysis misses the mark because the Governor’s power

to grant commutations is limited by the statutory provisions. Therefore, as in House

Speaker, we only need to apply the rules of constitutional interpretation and interpret the

relevant statutes to determine at what point the commutation was complete. House

Speaker, 443 Mich at 574. We do not examine the exercise of the Governor’s discretion,

as the Court of Appeals held; instead, we interpret the extent of the Governor’s power.

The Constitution indeed grants the Governor absolute discretion regarding whether to

grant or deny a commutation; however, the Constitution restricts the procedure of a

commutation to that which is provided by law. Thus, the Constitution does not grant

“absolute power” to the Governor, Makowski, 299 Mich App at 175, and we therefore

conclude that the procedure of a commutation, including its finality, is not wholly

committed by the text of the Constitution to the Governor.

       Considering the second House Speaker question, resolution of the question

presented in this case does not demand that the Court move beyond areas of judicial

expertise, House Speaker, 443 Mich at 574, because “there is no ‘lack of judicially

discoverable and manageable standards for resolving’ this case; nor is a decision


                                             10
impossible ‘without an initial policy determination of a kind clearly for nonjudicial

discretion.’ ” Goldwater, 444 US at 999 (Powell, J., concurring), quoting Baker v Carr,

369 US 186, 217; 82 S Ct 691; 7 L Ed 2d 663 (1962). The Court of Appeals held that

resolution of this case “would constitute mere guess and speculation” and that there were

no judicially discoverable and manageable standards that would have allowed a court to

determine “how and precisely when a commutation application is considered

‘granted . . . .’ ” Makowski, 299 Mich App at 176. However, as previously stated, this

case ultimately rests upon the interpretation of our Constitution—a legal question—and it

is this Court’s duty to say “what the law is.” Marbury, 5 US at 177. “ ‘[D]eciding

whether a matter has in any measure been committed by the Constitution to another

branch of government, or whether the action of that branch exceeds whatever authority

has been committed, is itself a delicate exercise in constitutional interpretation, and is a

responsibility of this Court . . . .’ ” House Speaker, 443 Mich at 575, quoting Baker, 369

US at 211. And to the extent that we must consider whether the Governor’s actions

granted plaintiff a commutation, “[t]he question whether a right has vested or not, is, in

its nature, judicial, and must be tried by the judicial authority.” Marbury, 5 US at 167.

       Through MCL 791.234(1), our Legislature has provided that a prisoner serving a

sentence with a minimum term of years “is subject to the jurisdiction of the parole board

when the prisoner has served a period of time equal to the minimum sentence imposed by

the court for the crime of which he or she was convicted . . . .” The assumed language of

plaintiff’s commutation provided that his sentence was commuted “to [time served in

years, months, and days as calculated by the Department of Corrections] minimum to life

maximum, thereby making him eligible for parole on [a date some months earlier than


                                            11
the date of the commutation].”5 Therefore, a validly executed commutation brought

plaintiff within the jurisdiction of the parole board pursuant to MCL 791.234(1), making

him eligible for parole, and, thus, granted him the right to parole consideration. A person

eligible for parole is not entitled to parole as a matter of right. See MCL 791.234(11)

(stating that “a prisoner’s release on parole is discretionary with the parole board”);

Adams v Russell, 169 Mich 606, 608; 135 NW 658 (1912) (holding similarly when

considering a previous version of the parole statute); Greenholtz v Inmates of the

Nebraska Penal & Corr Complex, 442 US 1, 7; 99 S Ct 2100; 60 L Ed 2d 668 (1979)

(holding that “[t]here is no constitutional or inherent right of a convicted person to be

conditionally released before the expiration of a valid sentence”). However, under MCL

791.234(1), a person who is eligible for parole is nonetheless differently situated from a

person serving a nonparolable life sentence. This change in status allegedly conferred by

the commutation granted plaintiff the right to parole consideration.        Cf. Ex Parte

Garland, 71 US (4 Wall) 333, 380-381; 18 L Ed 366 (1866) (“[I]f granted after

conviction, [a pardon] removes the penalties and disabilities and restores him to all his

civil rights; it . . . gives him a new credit and capacity.”).

       Therefore, in this case, as in Marbury, a legal document was signed by an

executive granting a person a right. The executive then attempted to revoke the right

granted by the document.        Thus, as in Marbury, at issue is the Court’s ability to


5
  Plaintiff’s commutation certificate was destroyed pursuant to the Governor’s command
after the decision to revoke the commutation. However, all commutations issued by the
Governor contained the same standard language and components, and the state does not
contest the assumed language of plaintiff’s commutation.



                                               12
determine whether the document granting plaintiff’s commutation was effective despite

the lack of a codified procedure, and whether the commutation, if validly granted, may be

revoked. The similarities between this case and Marbury are notable, and the fact that

the United States Supreme Court reached the merits in Marbury is persuasive.          In

Marbury, President Adams commissioned multiple justices of the peace for Washington,

D.C. Marbury, 5 US at 155. However, the commissions were not delivered to the newly

commissioned justices of the peace before the change of presidential administrations.

After the new administration took office, James Madison, the new Secretary of State,

refused to deliver the commissions. The commissioned justices of the peace brought suit

in the United States Supreme Court seeking a writ of mandamus requiring Madison to

deliver the commissions. Id. at 153-154.

       Similar to the situation in Marbury, the Michigan Constitution grants the Governor

a power without providing explicit procedural requirements for its exercise. The lack of

procedural requirements for commutations does not foreclose this Court’s ability to

consider the validity and finality of commutations. Indeed, this Court has in the past

considered whether a gubernatorial pardon was valid, holding that a pardon bearing the

Great Seal and the signatures of the Governor and Secretary of State was sufficient

despite defects on the face of the document. Spafford v Benzie Circuit Judge, 136 Mich

25, 27; 98 NW 741 (1904).         In Spafford, the requirements for a pardon were not

legislatively prescribed; nevertheless, this Court reached the merits.6 Id.


6
  The constitutional provision considered in Spafford provided that the Governor “may
grant . . . commutations . . . for all offenses, except treason and cases of impeachment,
upon such conditions and with such restrictions and limitations as he may think proper,


                                             13
       Turning to the controlling statutes in this case, under MCL 791.243 and MCL

791.244, applications for commutation must first be presented to the parole board for a

recommendation. Further, under MCL 2.44(d), “[a]n impression of the great seal shall be

placed on” commutations. The Legislature has not provided express guidance as to what

is required for a completed commutation beyond the Great Seal requirement found within

MCL 2.44. However, our review is not foreclosed merely because the Legislature has

been largely silent on the proper procedures surrounding commutations. Contrary to the

Court of Appeals’ holding, we are not “legislat[ing] how and when a commutation

decision becomes final and irrevocable.” Makowski, 299 Mich App at 176. “Some point

of time must be taken, when the power of the executive . . . must cease,” Marbury, 5 US

at 157, and, therefore, we simply must determine when that time is. Thus, whether the

Governor’s actions granted plaintiff a right to commutation of his sentence and, if so,

whether the Governor may revoke a commutation under the Michigan Constitution are

questions that are not only well within this Court’s expertise, they are questions that this

Court has the duty to answer. This Court need not determine whether the Governor

exercised sound judgment in granting and revoking plaintiff’s commutation; we merely

must determine whether the Governor completed all the steps legally required to grant


subject to regulations provided by law relative to the manner applying for pardons.”
Const 1908, art 6, § 9. Arguably, the previous commutation provision of the
Constitution provided the Governor greater discretion regarding the powers of
commutation than the current Constitution, because the Legislature’s power in governing
the commutation process was limited to the application. Therefore, although Spafford did
not expressly consider justiciability, because the Court reached the merits in that case, it
is logical that the Court may also reach the merits in this case. See Spafford, 136 Mich at
27.



                                            14
plaintiff a commuted sentence and whether the Constitution affords the Governor the

power to revoke a valid commutation. Therefore, we need not move beyond the areas of

judicial expertise in deciding this case.

       Addressing the third House Speaker question, there are no prudential

considerations that prevent this Court from resolving the issue. House Speaker, 443

Mich at 574.      The Court of Appeals erroneously examined whether “Michigan’s

Constitution empowers the Governor, solely, to exercise judgment in commutation

matters.” Makowski, 299 Mich App at 178-179 (emphasis added). But, once again, we

do not review the merits underlying the Governor’s discretionary exercise of judgment

but rather the extent of the Governor’s powers. “The issue of decisionmaking authority

must be resolved as a matter of constitutional law, not political discretion; accordingly, it

falls within the competence of the courts.” Goldwater, 444 US at 1007 (Brennan, J.,

dissenting) (emphasis added). Nor are we “coerc[ing] an outcome that is contrary to

the . . . Governor’s clear intention . . . .” Makowski, 299 Mich App at 179. “Interpreting

the constitution does not imply a lack of respect for another branch of government, even

when that interpretation differs from that of the other branch.” House Speaker, 443 Mich

at 575. And while this case certainly presents a politically charged issue, the mere fact

that a question involves political issues does not make it a “political question.” Id. at

574. “ ‘The courts cannot reject as “no law suit” a bona fide controversy as to whether

some action denominated “political” exceeds constitutional authority.’ ” Id., quoting

Baker, 369 US at 217. Indeed, “the mere fact that [a] suit seeks protection of a political

right does not mean it presents a political question. Such an objection ‘is little more than

a play upon words.’ ” Baker, 369 US at 209, quoting Nixon v Herndon, 273 US 536,


                                             15
540; 47 S Ct 446; 71 L Ed 759 (1927). In sum, there is nothing that precludes us from

reaching the merits in this case.

                             B. SEPARATION OF POWERS

       Our review of the Governor’s exercise of the powers of commutation is not an

impermissible violation of the separation of powers. While the Constitution provides for

three separate branches of government, Const 1963, art 3, § 2, the boundaries between

these branches need not be “airtight,” Kent Co Prosecutor v Kent Co Sheriff (On

Rehearing), 428 Mich 314, 322; 409 NW2d 202 (1987), quoting Nixon v Administrator of

Gen Servs, 433 US 425, 443; 97 S Ct 2777; 53 L Ed 2d 867 (1977). In fact, “[i]n

designing the structure of our Government and dividing and allocating the sovereign

power among three co-equal branches, the Framers of the Constitution sought to provide

a comprehensive system, but the separate powers were not intended to operate with

absolute independence.” Kent Co Prosecutor, 428 Mich at 322, quoting United States v

Nixon, 418 US 683, 707; 94 S Ct 3090; 41 L Ed 2d 1039 (1974). “The true meaning [of

the separation-of-powers doctrine] is that the whole power of one of these departments

should not be exercised by the same hands which possess the whole power of either of

the other departments; and that such exercise of the whole would subvert the principles of

a free Constitution.”    Local 321, State, Co & Muni Workers of America v City of

Dearborn, 311 Mich 674, 677; 19 NW2d 140 (1945) (citation and quotation marks

omitted).

       While the Constitution reserves the pardon power for the Governor, this Court

may review the Governor’s exercise of that power to ensure that it is constitutional. Cf.




                                           16
Buback v Governor, 380 Mich 209, 217-219; 156 NW2d 549 (1968) (opinion by ADAMS,

J.) (stating that the Court may review the Governor’s removal power to ensure that it is

exercised within the confines of the Due Process Clause). It is true that the courts may

not commute a sentence. People v Freleigh, 334 Mich 306, 310; 54 NW2d 599 (1952).

However, we are not commuting plaintiff’s sentence, as the state argues; rather, we are

determining the extent of the Governor’s power under Const 1963, art 5, § 14. The

Governor ordered the commutation of plaintiff’s sentence and the revocation of the

commutation.    We do not judge the Governor’s discretion, nor do we usurp the

Governor’s power and direct plaintiff’s commutation. We merely determine what rights,

if any, the Governor granted plaintiff upon the delivery of the certificate of plaintiff’s

commutation to the Department of Corrections, and whether it was within the Governor’s

power to revoke any rights granted. As previously explained, our review of whether the

Governor granted and may revoke a commutation in this case is not an exercise of the

“whole power” of commutation. Instead, it is a determination of the extent of the

Governor’s powers under the Constitution. Therefore, our review of this case does not

offend separation-of-powers principles.

                      C. FINALITY OF THE COMMUTATION

      The Governor’s power to grant commutations under Const 1963, art 5, § 14 is

limited “to those procedures and regulations prescribed by law.” Const 1963, art 5, § 14.

As stated earlier, the similarities between the facts and the questions presented in this

case and Marbury are striking. Thus, the United States Supreme Court’s analysis in

Marbury is helpful in this case where we otherwise have little guidance. In Marbury, the




                                           17
commissions were confirmed by the Senate, signed by the President, and affixed with the

seal of the United States by the Secretary of State. Marbury, 5 US at 155. However, the

commissions were not delivered to the newly commissioned justices of the peace, and

James Madison sought to block their appointment. Id. Specifically, Marbury’s analysis

regarding whether the justices of the peace were entitled to the commissions necessarily

considered whether the appointments were effective, id., and is particularly relevant to

our analysis here.

       When considering whether the justices of the peace were entitled to the

commissions, Marbury determined that once the President signed the commission, the

commission was complete, as that was the last act required of the person making it.

Importantly, Marbury stated that “[s]ome point of time must be taken, when the power of

the executive over an officer, not removable at his will, must cease. That point of time

must be, when the constitutional power of appointment has been exercised.” Id. at 157.

Marbury held that the power has been exercised “when the last act, required from the

person possessing the power, has been performed,” which was the signing of the

commission. Id.

       Spafford is also instructive.    In Spafford, the defendant was convicted of

manslaughter, but was pardoned before he was sentenced. The defendant filed a motion

for his discharge, but the county judge denied the motion, claiming that the pardon was

not effective because of multiple defects on the face of the document. Spafford, 136

Mich at 26-27. This Court determined that none of the defects rendered the pardon

invalid because the pardon’s “substance left no doubt of the intention of the Governor to

extend executive clemency.” Id. at 27. Further, the Court stated that it had “no doubt of


                                           18
the validity of the instrument when signed by the Governor . . . and attested by the

signature of the secretary of state and the great seal of the State, if otherwise regular in

form and substance.” Id.

       The text of the commutation makes it clear that the commutation was final: “Now

Therefore, I, Jennifer M. Granholm, Governor of the State of Michigan, do hereby

commute the sentence of [plaintiff] . . . .” (Emphasis added). See Soap & Detergent

Ass’n, 415 Mich at 757 (discussing the rules for interpretation of executive acts and

explaining that “[t]he executive intends the meaning that is clearly expressed”).

“Hereby” is defined as “[b]y this document; by these very words[.]”           Black’s Law

Dictionary (8th ed). Thus, we conclude that the commutation’s substance “left no doubt

of the intention of the governor to extend executive clemency.” Spafford, 136 Mich at

27. Indeed, it is clear that the Governor herself considered the commutation completed.

The letter signed by the Governor ordering the parole board to refrain from effectuating

the commutation stated, “[I]t is my intention . . . to revoke the commutation of

[plaintiff’s] sentence before fully effectuated.” (Emphasis added.) The Governor’s use

of the word “revoke” indicates that the Governor herself believed that the commutation

had been granted. Moreover, e-mails among executive officers explicitly stated that the

commutation was “[g]ranted and certificates [were] delivered” in response to an inquiry

whether the Governor had already granted the commutation, suggesting that the executive

branch believed that the commutation had been granted.

       Additionally, as Marbury explained, at some point the executive power to

commute a sentence must have been exercised. Marbury held that executive power had

been exercised “when the last act, required from the person possessing the power, has


                                            19
been performed,” which, in that case, was the signature of the commission. Marbury, 5

US at 157. While the discretion to grant a commutation lies solely with the Governor,

our Legislature has provided that a commutation must be affixed with the Great Seal.

Indeed, Marbury, in considering a similar congressional statute that required that the

commissions be sealed, stated that “when the seal is affixed, the appointment is made,

and the commission is valid. No other solemnity is required by law; no other act is to be

performed on the part of government.” Marbury, 5 US at 158-159 (emphasis added).

After being signed, the commutation was delivered to the Secretary of State for affixation

of the Great Seal, as required by MCL 2.44. Therefore, when the commutation was

signed by the Governor, signed by the Secretary of State, and affixed with the Great Seal,

the last act required of the executive branch had been performed and the Governor’s

power of commutation had been exercised. Because it was both the clear intent of the

Governor to commute plaintiff’s sentence and the last act required of the executive for a

commutation had been completed, we hold that once the commutation was affixed with

the Great Seal by the Secretary of State, plaintiff’s sentence had been commuted.

         D. THE GOVERNOR’S POWER TO REVOKE A COMMUTATION

      Because we hold that the Governor granted plaintiff a commutation, we must next

determine whether Const 1963, art 5, § 14 grants the Governor the power to revoke a

commutation. As previously stated, we consider two questions when interpreting the

Constitution: the interpretation must be “the sense most obvious to the common

understanding” and “the circumstances surrounding the adoption of the constitutional




                                           20
provision and the purpose sought to be accomplished[.]” House Speaker, 443 Mich at

577, 580 (citations and quotation marks omitted).

      The language of the Constitution confers only the power to grant commutations.

The fact that the Constitution specifically provides that the Governor may grant a

commutation implies that the Governor’s power is limited only to that ability.         To

interpret the expressly provided power to “grant” to implicitly provide the power to

“revoke” would not give the Constitution “the sense most obvious to the common

understanding” because the meaning of the word “revoke” is the exact opposite of the

word “grant.” See Merriam-Webster’s Collegiate Dictionary (2011) (defining “grant” as

“to bestow or transfer formally” and “revoke” as “to annul by recalling or taking back”).

      Notably, the Constitution permits the Governor to grant conditional pardons and

commutations.7    When a Governor has granted a conditional commutation, if the

conditions are not fulfilled, the Governor may revoke the commutation. See People v

Marsh, 125 Mich 410; 84 NW 472 (1900). Given that the power to grant a conditional

commutation exists, it logically follows that a commutation that is not expressly subject

to conditions and limitations may not be revoked.

      Moreover, it is well established that a trial judge does not have the power to

change a valid sentence because the judge’s authority over the prisoners has passed once

the sentence is imposed, see People v Fox, 312 Mich 577; 20 NW2d 732 (1945), and that

increasing a validly imposed sentence is impermissible, Ex Parte Lange, 85 US (18 Wall)


7
 Const 1963, art 5, § 14 states that the Governor may grant pardons and commutations
“upon such conditions and limitations as he may direct.” Emphasis added.



                                            21
163, 173; 21 L Ed 872 (1873). Similarly, the Governor’s attempt to revoke a valid

commutation was impermissible because her authority over the prisoner’s commutation

had passed.     Once plaintiff’s sentence was commuted, he was transferred to the

jurisdiction of the parole board and his sentence was no longer one of life without the

possibility of parole. See MCL 791.234(7). Therefore, the Governor’s attempt to revoke

plaintiff’s commutation impermissibly impinged upon the parole board’s powers by

wresting plaintiff away from its jurisdiction.

       Further, should the power to revoke a commutation exist, it is not clear at what

point that power would cease. Because the Governor’s pardon powers under article 5,

§14 include the power to grant reprieves, commutations, and pardons, our interpretation

of the Governor’s power to grant commutations is similarly applicable to the Governor’s

power to grant pardons and reprieves. Thus, it is important to consider that if article 5,

§ 14 grants the Governor the power to revoke commutations, it would also grant the

Governor the power to revoke pardons and reprieves, raising serious concerns regarding

the Governor’s ability to direct the reincarceration of a free person. Under the state’s

argument, a Governor would be able to revoke a commutation granted by that Governor

so long as that Governor remains in office, thereby returning a prisoner to a nonparolable

life sentence potentially years after a commutation. We do not agree that the drafters

intended to give the Governor such broad powers:

              When a person has been set at liberty under the pardon or the
       commutation of his sentence by the executive, he becomes once more a full
       citizen, clothed with all the rights, privileges, and prerogatives that belong
       to any other freeman. He cannot be sent out half free and half slave. He is
       not to be let out with a rope around his body, as it were, with one end in the
       hands of the warden, to be hauled back at the caprice of that officer. He


                                             22
      must go out a free man, and remain a free man until he breaks the condition
      of his pardon. He must enjoy the blessings and benefits that belong to an
      American citizen until he has violated the law of his release. His character
      may be tarnished and his reputation soiled by his imprisonment, but his
      rights as a citizen are unimpaired. [People v Moore, 62 Mich 496, 500; 29
      NW 80 (1886).]

On the basis of the foregoing considerations, it is the sense most obvious to the common

understanding that the Constitution does not provide the Governor the power to revoke an

unconditional commutation.

      Moreover, the purpose sought to be accomplished by the pardon power does not

counsel a different result. See House Speaker, 443 Mich at 580. We have explained that

“[c]ommutations are acts of individualized clemency, typically motivated by the

prisoner’s personal characteristics and behavior in jail or prison” and are “aimed at

benefiting the released prisoner.” Kent Co Prosecutor, 428 Mich at 323, 324. Similarly,

Chamberlain explained that a pardon “ ‘is an act of grace, proceeding from the power

intrusted with the execution of the laws, which exempts the individual on whom it is

bestowed from the punishment the law inflicts for a crime he has committed.’ ”

Chamberlain, 104 Mich at 441, quoting United States v Wilson, 32 US (7 Pet) 150, 150; 8

L Ed 640 (1883). These purposes provide no indication that the pardon power was

intended to grant the Governor such wide discretion that a commutation could be revoked

at any time upon the Governor’s whim. Accordingly, neither “the sense most obvious to

the common understanding” nor “the purpose sought to be accomplished,” House

Speaker, 443 Mich at 577, 580, indicates that Const 1963, art 5, § 14 grants the Governor




                                           23
the power to revoke a commutation. Therefore, we hold that the Governor may not

revoke a completed commutation.8

                                    IV. CONCLUSION

       We conclude that the interpretation and exercise of the Governor’s powers under

Const 1963, art 5, § 14 are justiciable questions properly before this Court.              The

Governor is given the power to grant commutations under article 5, § 14; however, the

Constitution does not give the Governor the power to revoke a validly granted

commutation.     Additionally, a commutation is complete when it is signed by the

Governor, signed by the Secretary of State, and affixed with the Great Seal. Therefore,

because the Governor signed plaintiff’s commutation and delivered it to the Secretary of

State, where it was signed and affixed with the Great Seal, plaintiff was granted an

irrevocable commutation of his sentence. Accordingly, we reverse the judgment of the

Court of Appeals, order the Department of Corrections to reinstate plaintiff’s sentence to

a parolable life sentence, and remand plaintiff to the jurisdiction of the parole board.

                                                         Michael F. Cavanagh
                                                         Robert P. Young, Jr.
                                                         Stephen J. Markman
                                                         Mary Beth Kelly
                                                         David F. Viviano

       MCCORMACK, J., took no part in the decision because of her prior involvement in
the case.
8
  Because we hold that the Governor does not have the power to revoke a completed
commutation, we need not address plaintiff’s argument that the revocation of his
commutation was a violation of the double jeopardy clauses, US Const, Am V and Const
1963, art 1, § 15, and plaintiff’s due process rights, US Const, Am XIV and Const 1963,
art 1, § 17.



                                             24
                              STATE OF MICHIGAN

                                       SUPREME COURT


MATTHEW MAKOWSKI,

                Plaintiff-Appellant,

v                                                              No. 146867

GOVERNOR and SECRETARY OF
STATE,

                Defendants-Appellees.


ZAHRA, J. (concurring).
         The majority opinion concludes correctly that this case presents a justiciable issue,

and I agree that our endeavoring to interpret the bounds of the commutation power does

not offend the separation-of-powers doctrine.         I also agree with the majority that

Governor Granholm irrevocably commuted the plaintiff’s sentence before trying to undo

her decision. I write separately, however, because I disagree with the majority regarding

the moment at which a commutation becomes final. While the majority concludes that a

commutation may be revoked until it is affixed with the Great Seal of the State of

Michigan, I conclude that a commutation becomes final when the governor signs it.

         Every law student in the country reads the seminal United States Supreme Court

case of Marbury v Madison.1 As the majority opinion ably explains, Marbury concerned

the validity of nine commissions issued to justices of the peace by President John Adams


1
    Marbury v Madison, 5 US (1 Cranch) 137; 2 L Ed 60 (1803).
as he was leaving office that were not delivered to their intended recipients. While

professors typically use Marbury to expound on the judiciary’s role in government, this

case presents the rare situation in which Marbury is relevant for its holding regarding the

finality of an executive act. According to Chief Justice John Marshall in Marbury, a

“power has been exercised, when the last act, required from the person possessing the

power, has been performed[.]”2 It cannot be gainsaid that the Governor alone possesses

the commutation power,3 and, as in Marbury, “[t]his last act is the signature . . . .”4 Thus,

Governor Granholm had exercised the commutation power as soon as she placed her

signature on plaintiff’s commutation.

         The majority holds that a commutation becomes irrevocable once the secretary of

state affixes the Great Seal. It reaches this conclusion because it attaches particular

weight to the Legislature’s command in MCL 2.44 that the Great Seal be applied to

commutations and a number of other documents. But the majority fails to consider the

Marbury Court’s discussion of the United States Seal, which had to be applied to the

commissions for the justices of the peace. Chief Justice Marshall wrote, “[t]he signature

is a warrant for affixing the great seal to the commission; and the great seal is only to be

affixed to an instrument which is complete.”5 In other words, Chief Justice Marshall

opined that the United States Seal authenticates a document that has become final upon

2
    Id. at 157.
3
    Const 1963, art 5, § 14.
4
    Marbury, 5 US at 157.
5
    Id. at 158 (emphasis added).



                                             2
receiving the president’s signature. I attach the same significance to Michigan’s Great

Seal, but no more.

          In reaching his conclusion in Marbury, Chief Justice Marshall attached particular

significance to the mandate imposed on the secretary of state: “The commission being

signed, the subsequent duty of the secretary of state is prescribed by law, and not to be

guided by the will of the president.”6 The United States Secretary of State’s duty was

ministerial; he had no discretion to do anything other than seal the commission and

deliver it. Likewise, MCL 2.44 orders Michigan’s secretary of state to affix the Great

Seal to a commutation;7 it provides no further discretion to the secretary of state or the

governor. This bears emphasis: once a commutation has been signed, MCL 2.44 requires

the secretary of state to affix the Great Seal, and the statute does not empower the

governor to stop it.      Chief Justice Marshall called the act of affixing the seal “a

ministerial act, which the law enjoins on a particular officer for a particular purpose.”8 In

Michigan, the law imposes this ministerial duty on the secretary of state, and he or she

must complete the task once the governor exercises his or her discretion.9


6
    Id.
7
  MCL 2.44(d) (“An impression of the great seal shall be placed on the following
documents but no others: . . . Commutations of sentences.”) (emphasis added).
8
    Marbury, 5 US at 158.
9
  After concluding that an executive act is final upon the discretion-holder’s exercise of
that discretion, Chief Justice Marshall proceeded to discuss the possibility of the seal’s
being necessary to complete a document. He said that even if the seal was a necessity,
the commissions were still final under the facts before him: “If it should be supposed,
that the solemnity of affixing the seal is necessary, not only to the validity of the
commission, but even to the completion of an appointment, still, when the seal is affixed


                                              3
         The Marbury Court drew an important distinction between an executive act’s

finality and the document’s completion. Chief Justice Marshall said, “It is, therefore,

decidedly the opinion of the court, that when a commission has been signed by the

president, the appointment is made; and that the commission is complete, when the seal

of the United States has been affixed to it by the secretary of state.”10 Once again, our

case is on all fours: the commutation became effective and irrevocable as soon as

Governor Granholm’s pen left the page—the commutation was made. The document

evidencing the commutation requires the Great Seal for completion, but the executive’s

discretion has already been exercised.

         The majority’s reliance on MCL 2.44, rather than Marbury’s “last act” analysis,

can be traced to differences between the state and federal constitutions. Specifically, the

Michigan Constitution makes the governor’s clemency power “subject to procedures and

regulations prescribed by law.”11 The majority suggests that the requirement in MCL

2.44 that the Great Seal be applied to commutations constitutes a procedure or regulation

prescribed by law and that a commutation is incomplete and ineffective without the seal.




the appointment is made, and the commission is valid. No other solemnity is required by
law; no other act is to be performed on the part of government.” Marbury, 5 US at 158-
159. We are presented with the same situation. The outcome of this case does not turn
on whether a commutation is final upon receiving the governor’s signature or when the
Great Seal is affixed because both were accomplished before Governor Granholm
attempted to revoke the commutation.
10
     Marbury, 5 US at 162.
11
     Const 1963, art 5, § 14.



                                            4
I conclude, however, that MCL 2.44 is not the type of procedure or regulation

contemplated by that constitutional provision.

         Drawing from the Constitutional Convention debates, the majority opinion

explains at length how the “practice and procedure” language came to exist in article 5,

§ 14 of the Michigan Constitution. The “practice and procedure” language reflects the

delegates’ concern that the governor could not deal with an unfiltered influx of clemency

applications. As a solution, the delegates proposed ways that the Legislature could

regulate the application process. In fact, an earlier draft of the language stated that the

pardon power was “subject to regulations provided by law relative to the manner of

applying for pardon.”12       Thus, the “practice and procedure” language refers to the

Legislature’s control of the application process, not to the Legislature’s ability to create a

point of finality different from the “last act” analysis that had stood for 160 years.

         Significantly, the Legislature has taken up the constitutional provision’s invitation

by enacting several procedures that a candidate must complete before becoming eligible

for any type of clemency. MCL 791.243 and MCL 791.244 require all applications for

pardons, reprieves, and commutations to be filed with the parole board and prescribe a

lengthy interview and hearing procedure for any applicant. The provisions then instruct

the parole board to transmit a recommendation to the governor for a final decision. Thus,

the Legislature has provided a practice and procedure through which all clemency

applicants must pass, which is consistent with the Constitutional Convention delegates’

concern that clemency applications should not reach the governor unfiltered.

12
     1 Official Record, Constitutional Convention 1961, p 588.



                                               5
         Finally, I am concerned that the majority’s holding leaves our jurisprudence with

the very problem that the majority opinion identifies as a flaw in the defendants’

argument. Namely, if a governor commutes a sentence but the seal is not affixed to the

commutation before that governor leaves office, then nothing stops the incoming

governor from revoking the commutation as soon as he or she takes office. The same

would be true for any of the acts requiring the Great Seal under MCL 2.44, including

appointments, commissions, and extraditions. On the other hand, remaining faithful to

Marbury’s principled holding prevents a new governor from reversing or revoking a prior

governor’s unsealed executive actions.

         In sum, I would adhere to Marbury’s “last act” analysis and conclude that the

commutation power has been exercised “when the last act, required from the person

possessing the power, has been performed[.]”13          The last act required from the

Governor—the holder of the commutation power—was signing the commutation. At that

point, the power was exercised and the plaintiff’s sentence was commuted to parolable

life.


                                                        Brian K. Zahra




13
     Marbury, 5 US at 157.



                                             6